PER CURIAM.
J.A.S., a sixteen year old, was arrested for battery and taken to a detention center where the public defender was appointed to represent her. At her arraignment she signed a form indicating an intention to waive her right to counsel, which the court allowed her to do, and she then pled guilty.
*1226The problem is that the court did not follow Florida Rule of Juvenile Procedure 8.165(a), which requires the court to advise appellant of her right to counsel, making “a thorough inquiry into the child’s comprehension of that offer and the capacity to make that choice intelligently and understandingly.” Failure to comply constitutes fundamental error. J.O. v. State, 717 So.2d 185 (Fla. 5th DCA 1998); accord M.A.F. v. State, 742 So.2d 534 (Fla. 2d DCA 1999). We therefore reverse.
POLEN, KLEIN and STEVENSON, JJ., concur.